Title: Report of the Committee on the Cedars Cartel, [17 June 1776]
From: Committee of the Continental Congress
To: 


                    
                        [17 June 1776]
                    
                    The Committee to whom were re-committed the Cartel between Brigadier General Arnold and Captain Forster for the exchange of prisoners and the several papers relating thereto have had the same under their consideration and agreed to the following report.
                    Your committee having proceeded to make enquiry into the facts relating to the agreement entered into at St. Anne’s between Brigadier General Arnold and Capt. Forster find a part of them well authenticated, and others n[ot,] yet being apprehensive that silence on the part of Congress may be construed by some into a ratification of the said agreement they have thought it best to state the same as they appear at present, with such resolutions as they will justify if found true, reserving final decision till the whole truth shall be accurately enquired into and transmitted to Congress.
                    Your Committee on the best information they have been able to obtain, find
                    That on the 24th: day of May last a party of the enemy consisting as is said of about 600. men under the command of Capt. Forster attacked a post at the Cedars held by a garrison of 350.
                    
                    Con[tinental for]ces, then under the command of Major Butterfeild.
                    That the said post was secured by a Sto[ckade of picquets?] to cover the garrison from the enemy’s musquetry, that there were mounted therein two feild peices, and that the enemy had no cannon.
                    That the said garrison had ammunition and provisions sufficient to have lasted them ten days. That they had reason to expect a reinforcement in a few days which on a requisition from themselves, was actually on it’s way from Montreal, and moreover were so near the main body of the army that they could not doubt being joined by detachments from thence sufficient to oblige the enemy to retire.
                    That the enemy for two days kept up only a scattering fire, by which not a single man of the garrison was killed or wounded, and that on the third day the garrison surrendered themselves prisoners of war having capitulated for the preservation of their own baggage from plunder, and that their persons should not be deliver’d into the hands of the Savages.
                    That the enemy broke the capitulation utterly and immediately on their part, plundering the garrison of their baggage and stripping the cloathes from their backs, and Delivering the Prisoners into the hands of the Savages.
                    That they then proceeded against the reinforcement which was on it’s way consisting of about 150. men under the command of Major Sherburne. That Major Sherburne and his party engaged and fought them with bravery: but being at length surrounded by numbers greatly superior, and informed that the fort and garrison were already in the hands of the enemy, they were obliged to surrender themselves prisoners of war also: but whether on capitulation or not your committee are not informed.
                    That after they had put themselves into the hands of the enemy, the said enemy murdered two of them, butchering the one with tomahawks and drowning the other; and left divers others exposed in an island naked and perishing with cold and famine.
                    That by this time Brigadier General Arnold, who had been detached by Major General Thomas to relieve the fort at the Cedars, approached and was making dispositions to attack the enemy.
                    That Captn. Forster thereupon sent a flag to General Arnold, notifying that if he attacked him, the prisoners, then 500 in number, would every man of them be put to death; and proposing at the same time an exchange of [prisoners.]
                    [That General] Arnold was ext[reme]ly averse to entering on any agreement of that kind, and was at length induced to do it by  no other motive than that of saving the prisoners from cruel and inhuman death, threatened in such terms as left no doubt it was to be perpetrated.
                    That an agreement was thereupon entered into between Brigadr. Genl. Arnold and Capt. Forster, bearing date at St. Anne’s on the 27th. day of May, whereby the said Forster stipulated that he would deliver up all the said prisoners, except such as were Canadians, to Genl. Arnold; who agreed on the other part that so many of equal rank and condition should be returned to the enemy of those taken by our arms on former occasions: that the prisoners so stipulated to be given up to the enemy were not in the possession of Genl. Arnold, nor under his direction, but were at that time distributed through various parts of the continent under the orders of this house.
                    That Capt. Forster in violation of this agreement also detained a considerable number of the prisoners he had thus stipulated to deliver and sent them into the Indian countries for purposes unknown.
                    Whereupon your Committee have come to the following resolutions
                    Resolved that it is the opinion of this Committee that plundering the baggage of the garrison at the Cedars, stripping them of their clothes and delivering the Prisoners into the hands of the Savages, was a breach of the capitulation on the part of the enemy, for which satisfaction ought to be demanded.
                    Resolved that the murder of two of the prisoners of war was a gross and barbarous violation of the laws of nature and nations, for which satisfaction should be made by the enemy by delivering into our hands either Captain Forster, or the individuals concerned in committing the murder.
                    Resolved that the agreement entered into at St. Anne’s was a mere sponsion on the part of Brigadr. Genl. Arnold, he not being invested with powers for the absolute disposal of the Continental prisoners in general; and that therefore it is subject to be ratified or annulled at the discretion of this house, the sole representative of the United states of America.
                    Resolved that it is the opinion of this Committee that Major Sherburne and his party having fought as men should do, so much of the said sponsion as relates to their exchange should be ratified and confirmed by this house; and that an equal number of captives from the enemy, of the same rank and condition should be restored to them as stipulated by the said sponsion.
                    
                    Resolved that [it is the o]pinion of this com[mittee that so much of] the said sponsion as relates to the exchange of Major Butterfeild [and the] garrison surrendering with him, ought not to be ratified: because we should redeem none but those who will fight; and because too the said sponsion excepted the Canadian prisoners, and we will in no case admit a distinction of countries among men fighting in the same cause.
                    Resolved therefore that the said Major Butterfeild and garrison should still be considered as prisoners of war, appurtaining to the enemy; but as by the actual murder of two of the prisoners, and the threats at St. Anne’s to put the others to death, the enemy are found capable of destroying their captives, the said prisoners ought not to be put into their hands, but should be permitted to remain in their own country: that in the mean time they shall not bear arms, nor otherwise act against the enemy, but are bound to demean themselves in all things in the manner of prisoners of war enlarged on their parole, and to hold themselves subject to be recalled by the enemy whenever proper security shall have been given that their lives shall be safe.
                    Resolved that previous to the delivery of the prisoners to be returned in lieu of Majr. Sherburne and those captivated with him, satisfaction be required from the enemy for the murder of the two prisoners by delivering into our hands Capt. Forster, or the individuals concerned in perpetrating that horrid act; and likewise restitution for the plunder at the Cedars taken contrary to the faith of the capitulation: and that till such satisfaction and restitution be made, the said prisoners be not delivered.
                    Resolved that it is the opinion of this committee that if the enemy shall put to death, torture, or otherwise ill-treat any of the hostages in their hands, or of the Canadian or other prisoners captivated by them in the service of the United colonies, recourse must be had to retaliation as the sole means of stopping the progress of human butchery, and that for that purpose punishments of the same kind and degree be inflicted on an equal number of their subjects taken by us, till they shall be taught due respect to the violated rights of nations.
                    Resolved that it is the opinion of this Committee that a copy of this report be transmitted to the Commander in chief of the Continental forces in Canada to be by him sent to the British commander there: and that he moreover make further and diligent [inquiry] into the facts therein stated and such others as may [appertain to the ?] same subject and [report th]e same duly authentic[ated with  all pojssible despatch [to Congress] for their final decis[ion,] and that in the mean time the prisoners delivered up by the enemy abstain from bearing arms or otherwise acting against them.
                